Citation Nr: 0521407	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-28 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
cervical spine arthritis.

2.  Entitlement to a rating higher than 10 percent for right 
hand arthritis.

3.  Entitlement to a rating higher than 10 percent for left 
hand arthritis.

4.  Entitlement to a separate compensable rating for thoracic 
spine arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active duty in the Army from February 
1969 to February 1971, and from September 1983 to January 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 RO decision which granted service 
connection and noncompensable ratings for arthritis of the 
cervical spine and both hands.  Service connection was also 
granted and a 10 percent rating was assigned for arthritis of 
the lumbar and thoracic spines.  These disabilities were 
rated as a single disability.  The veteran appealed for 
higher ratings for these disabilities.  Subsequently, in a 
September 2003 decision, the RO granted increased 10 percent 
ratings for arthritis of the cervical spine and the right and 
left hands.  A separate compensable evaluation for arthritis 
of the thoracic spine was denied.


FINDINGS OF FACT

1.  The veteran's cervical spine arthritis is manifested by 
65 degrees of flexion and 285 degrees of combined range of 
motion.

2.  The veteran's right hand arthritis is manifested by 
complaints of pain without evidence of an inability to 
approximate the fingers to the proximal transverse crease of 
the palm, or by limitation of motion or occasional 
incapacitating exacerbations.

3.  The veteran's left hand arthritis is manifested by 
complaints of pain without evidence of an inability to 
approximate the fingers to the proximal transverse crease of 
the palm, or by limitation of motion or occasional 
incapacitating exacerbations.

4.   The veteran has X-ray evidence of thoracic spine 
arthritis without objective evidence of limitation or painful 
motion.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
cervical spine arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5290 (2003), effective prior to September 26, 2003; 
Diagnostic Codes 5003, 5242 (2004), effective September 26, 
2003.

2.  The criteria for a rating higher than 10 percent for 
right hand arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5220-5223 
(2002), effective prior to August 26, 2002; Diagnostic Codes 
5003, 5229 (2004), effective August 26, 2002.

3.  The criteria for a rating higher than 10 percent for left 
hand arthritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5220-5223 (2002), 
effective prior to August 26, 2002; Diagnostic Codes 5003, 
5229 (2004), effective August 26, 2002.

4.  The criteria for a separate compensable rating for 
thoracic spine arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5291 (2003), effective prior to September 26, 2003; 
Diagnostic Codes 5003, 5242 (2004), effective September 26, 
2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran a VCAA notice letter in January 2002 
that informed him of the type of information and evidence 
necessary to substantiate his claims.  In addition, by virtue 
of the rating decision on appeal and the statement of the 
case (SOC), he was provided with specific information as to 
why these particular claims were being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from January 2002 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from January 2002 contained a specific 
request that the veteran provide additional evidence in 
support of his claims.  He was asked to tell VA about any 
other records that might exist to support his claims, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of an SOC dated in September 2003.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations addressing the claims have been 
provided.  Service, VA, and private medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U. S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.



II.  Increased rating for cervical spine arthritis

The veteran disagrees with the original disability evaluation 
assigned for his service-connected cervical spine arthritis.  
He was initially assigned a noncompensable (0 percent) 
rating, but this rating was subsequently increased to 10 
percent effective February 1, 2002, the effective date of 
service connection.  In such a case it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  
  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the rating period in issue, the criteria for 
evaluating cervical spine arthritis were revised effective 
September 26, 2003.  Either the old or new rating criteria 
may apply, whichever are most favorable to the veteran, 
although the new rating criteria are only applicable since 
their effective date.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990); VAOPGCPREC 3-2000.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint or group of minor 
joints so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).

The veteran's cervical spine arthritis was assigned a 10 
percent rating under the old criteria of Diagnostic Code 
5290, for slight limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  Under that 
code, a 10 percent rating is prescribed for slight limitation 
of motion of the cervical spine and a 20 percent rating is 
prescribed for moderate limitation of motion of the cervical 
spine.  Id.

Under the revised rating criteria, the veteran's cervical 
spine arthritis is rated under the general rating formula for 
diseases and injuries of the spine.  Under this formula, 
degenerative arthritis of the spine (Diagnostic Code 5242) is 
rated as follows with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
A 10 percent rating is warranted when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or, the combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees; or there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted when forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine is not greater than 170 degrees; or, there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242.

Notes following the general rating formula reflect that for 
VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.

Upon review of the entire medical record, the Board concludes 
that an evaluation in excess of 10 percent for the veteran's 
cervical spine arthritis is not warranted, either under the 
old or the new rating criteria.

At a May 2002 examination, the veteran's posture and gait 
were normal.  He had no limitation of function in standing 
and walking.  Examination of his cervical spine revealed 
evidence of painful motion, muscle spasm, and tenderness on 
the left.  Ranges of motion were 65 degrees of flexion, 50 
degrees of extension, 40 degrees of right lateral flexion, 40 
degrees of left lateral flexion, 80 degrees of right lateral 
rotation, and 80 degrees of left lateral rotation.  Pain was 
the major limitation with regard to the active range of 
motion of the cervical spine.  He was additionally limited by 
lack of endurance.  Range of motion was additionally limited 
by weakness, fatigue, or incoordination.  Minimal 
degenerative changes were found in the cervical spine, and 
there was a remotely fragmented osteophyte which was a 
vertebral body variant at the inferior end plate of C5.  It 
was noted that the degenerative changes in his back were not 
severe enough to prevent him from performing his job well, 
and he was only minimally limited as a result of the 
degenerative changes.

At an August 2003 examination, the veteran indicated that he 
had experienced cervical spine arthritis since 1999.  
Symptoms included constant pain and discomfort.  He stated 
that he had difficulty performing his regular job and 
activities, and that his back condition had resulted in three 
months of time lost from work.  He was able to brush his 
teeth, take a shower, drive a car, cook, dress, and take out 
the trash.  He was unable to vacuum, climb stairs, walk, 
shop, perform gardening activities, or push a lawnmower due 
to pain.  His current job duties included driving, providing 
security, and working in a warehouse.  Examination of the 
cervical spine revealed no evidence of radiating pain on 
movement and no evidence of muscle spasm.  There was 
tenderness.  There were no signs of radiculopathy present.  
Ranges of motion were 65 degrees of flexion, 40 degrees of 
extension, 20 degrees of right lateral flexion, 20 degrees of 
left lateral flexion, 70 degrees of right lateral rotation, 
and 70 degrees of left lateral rotation.  Range of motion of 
the spine was additionally limited by pain and pain was the 
major functional impact.  There was no additional limitation 
of motion due to fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis of the spine.  

When the veteran's cervical spine arthritis is evaluated 
under the old rating criteria, with consideration of all 
medical records, including reported degrees of motion of the 
cervical spine, and the effects of pain on use (38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)), 
it is found that his cervical spine arthritis is productive 
of no more than slight limitation of motion since the 
effective date of service connection, warranting no more than 
the current 10 percent rating under Diagnostic Code 5290.  
Ranges of motion of the cervical spine as reported in both 
the 2002 and 2003 examinations vary only slightly from normal 
ranges of motion, and thus the evidence does not demonstrate 
moderate limitation of motion of the cervical spine as 
required for a higher 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).

When cervical spine arthritis is evaluated under the new 
rating criteria, a higher 20 percent rating is also not 
warranted, as the medical evidence does not show that the 
veteran has forward flexion of the cervical spine which is 
greater than 15 degrees but not greater than 30 degrees, as 
forward flexion is 65 degrees.  Additionally, the combined 
range of motion of the veteran's cervical spine is 285 
degrees and is thus greater than 170 degrees, and the 
evidence does not establish that there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2004).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for cervical spine arthritis.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased rating for right hand arthritis

The veteran disagrees with the original disability evaluation 
assigned for his service-connected right hand arthritis.  The 
file indicates that his right hand arthritis is located in 
the proximal interphalangeal joints and the distal 
interphalangeal joints.  He was initially assigned a 
noncompensable (0 percent) rating, but this rating was 
subsequently increased to 10 percent effective February 1, 
2002, the effective date of service connection.

During the rating period in issue, the criteria for 
evaluating right hand arthritis were revised effective August 
26, 2002.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint or group of minor 
joints so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the old criteria, evaluation of limitation of motion of 
the fingers was accomplished by evaluating favorable 
ankylosis of the fingers where flexion of the fingertips to 
within 2 inches of the transverse fold of the palm was 
possible.  Limitation of motion of less than 1 inch in either 
direction was not considered disabling.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5220-5223 (2002).

Under the revised rating criteria, a 10 percent rating is 
assigned for limitation of motion of the index or long finger 
where there is a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm with 
the finger flexed to the extent possible, or with extension 
limited by more than 30 degrees.  Other limitation of motion 
of the index or long finger is noncompensable, and all 
limitation of motion of the ring or little finger is 
noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5229 
(2004).

Upon review of the entire medical record, the Board concludes 
that an evaluation in excess of 10 percent for the veteran's 
right hand arthritis is not warranted, either under the old 
or the new rating criteria.

At the veteran's 2002 examination, he stated that he had 
stiffness, pain, weakness, and swelling of his hands on a 
constant basis.  Work or daily activities exacerbated this 
condition, and only pain medication relieved the condition.  
On examination, he could make a tight fist and his hand 
strength was normal.  He could tie shoelaces, fasten buttons, 
pick up a piece of paper and tear it, and pick up a pen and 
grasp it tightly without any difficulty.  The appearance of 
all fingers was normal, and all flexion ranges of the joints 
were between 90 and 100 degrees.  There was no DeLuca issue 
indicated for any of the fingers.  X-rays showed a possible 
remote fracture involving the fifth metacarpal bone of the 
right hand with no evidence of acute process injury, and no 
evidence of acute process injury or significant degenerative 
change of the left hand.

At the veteran's 2003 examination, he reported constant pain 
and discomfort in his hands which had been present since 
1999.  He said he was unable to perform any kind of work due 
to pain in his hands, and stated that he had lost 3 months of 
time from work because of the condition.  He was right hand 
dominant.  On examination, he had difficulty tying shoelaces 
and fastening buttons with both hands.  He was able to pick 
up a piece of paper and tear it without difficulty.  Both his 
right and left hand fingertips were able to approximate the 
proximal transverse crease of the palm.  His right and left 
hand strength were both within normal limits.  Ranges of 
motion of all fingers were within normal limits.  

Under both the old and the new rating criteria, a compensable 
evaluation for limitation of motion of the fingers is 
available where there is limitation in the ability to 
approximate the fingertips to the proximal transverse crease 
of the palm.  The new rating criteria also provide for 
compensation where extension is limited by more than 30 
degrees.  As the veteran is able to approximate his right 
fingertips to the proximal transverse crease of his palm, and 
also has ranges of motion of the right fingers which are 
within normal limits, a compensable evaluation for right hand 
arthritis based on limitation of motion is not warranted.  
Accordingly, there is no basis for an award in excess of 10 
percent under the applicable regulatory criteria.  The Board 
notes that evaluation of the veteran's right hand arthritis 
must include  functional disability due to pain under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca 
v. Brown, supra. 

The medical evidence shows that the veteran experiences pain 
and discomfort in his right hand.  There is little or no 
medical evidence showing that he has symptoms such as 
fatigue, lack of endurance, muscle atrophy, or neurological 
impairment.  Furthermore, upon examination it has been 
indicated that there is no DeLuca issue with regard to his 
right fingers.  Based on the foregoing, the Board finds that, 
when the ranges of motion in the right fingers are considered 
together with the evidence of functional loss due to right 
hand pathology, the evidence does not support a conclusion 
that the loss of motion in the right hand warrants a rating 
higher than 10 percent, even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45.  See DeLuca, supra.  

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for right hand arthritis.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

IV.  Increased rating for left hand arthritis

The Board notes that the law and analysis for the veteran's 
left hand arthritis is similar to that for his right hand 
arthritis.  He disagrees with the original disability 
evaluation assigned for his service-connected left hand 
arthritis.  The file indicates that his left hand arthritis 
is located in the proximal interphalangeal joints and the 
distal interphalangeal joints.  He was initially assigned a 
noncompensable (0 percent) rating, but this rating was 
subsequently increased to 10 percent effective February 1, 
2002, the effective date of service connection.

Upon review of the entire medical record, the Board concludes 
that an evaluation in excess of 10 percent for the veteran's 
left hand arthritis is not warranted, either under the old or 
the new rating criteria.

As with the veteran's right hand, the medical evidence of 
record regarding his left hand establishes that he is able to 
approximate his left fingertips to the proximal transverse 
crease of his palm, and also has ranges of motion of the left 
fingers which are within normal limits.  Thus, under both the 
old and the new rating criteria, a compensable evaluation for 
left hand arthritis based on limitation of motion is not 
warranted.

The Board further finds that a rating higher than 10 percent 
for left hand arthritis is not warranted under the DeLuca 
provisions discussed above.  Upon examination it has been 
indicated that there is no DeLuca issue with regard to the 
veteran's left fingers.  When the ranges of motion in the 
left fingers are considered together with the evidence of 
functional loss due to left hand pathology, the evidence does 
not support a conclusion that the loss of motion in the left 
hand warrants a rating higher than 10 percent, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 
supra.  

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for left hand arthritis.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

V.  Separate Compensable rating for thoracic spine arthritis

The veteran is currently in receipt of a 10 percent rating 
for arthritis of the thoracolumbar spine.  He seeks a 
separate compensable evaluation for arthritis of the thoracic 
spine.  

As described above in the section addressing cervical spine 
arthritis, the criteria for evaluating spinal disability were 
revised during the rating period in issue, effective 
September 26, 2003.      

Under the old rating criteria, a noncompensable rating is 
prescribed for slight limitation of motion of the thoracic 
spine and 10 percent ratings are prescribed for moderate and 
severe limitation of motion of the thoracic spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2003).

Under the revised rating criteria, the veteran's thoracic 
spine arthritis is rated under the general rating formula for 
diseases and injuries of the spine.  Under this formula, 
degenerative arthritis of the spine (Diagnostic Code 5242) is 
rated as follows with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A compensable 10 percent rating is warranted when forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; or there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. § 
4.71a, Diagnostic Code 5242.

Notes following the general rating formula reflect that for 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.

At his 2002 examination, the appearance of the thoracic spine 
was within normal limits.  Examination did not reveal any 
evidence of radiation of pain on movement or of the presence 
of tenderness, and the straight leg raising test was negative 
bilaterally.  The active range of motion for the thoracic 
spine was within normal limits.  It was indicated that there 
was no DeLuca issue.  X-rays of the thoracic spine showed 
degenerative change with no evidence of acute process injury.  
The examiner noted that the thoracic spine arthritis was 
worse than the cervical and lumbar spine arthritis.  

At his 2003 examination, there were no complaints of 
radiating pain on movement.  Muscle spasm was absent.  There 
was no tenderness noted.  There was negative straight leg 
raising on the right and the left.  No signs of radiculopathy 
were present.  The thoracic spine was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis of the spine.    

When the veteran's thoracic spine arthritis is evaluated 
under the old rating criteria, with consideration of all 
medical records, and the effects of pain on use (38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)), 
it is found that his thoracic spine arthritis is not 
productive of moderate or severe limitation of motion such 
that a compensable rating is appropriate under Diagnostic 
Code 5291.  Ranges of motion of the thoracic spine as 
reported in the 2002 examination were within normal limits, 
and thus the evidence does not demonstrate moderate or severe 
limitation of motion of the thoracic spine as required for a 
compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2003).  Moreover, there was no evidence that the thoracic 
spine arthritis was objectively manifested by painful motion.  
Thus, under the old criteria, the thoracic spine disability 
did not meet the criteria for a compensable rating.

When thoracic spine arthritis is evaluated under the new 
rating criteria, it is readily apparent that a separate 
compensable rating is not in order.  The veteran is currently 
in receipt of a 10 percent rating for thoracolumbar spine 
arthritis and the rating criteria now in effect simply do not 
provide for a separate rating for arthritis of the thoracic 
segment separate from the lumbar spinal segment..


ORDER

An increased rating for cervical spine arthritis is denied.

An increased rating for right hand arthritis is denied.

An increased rating for left hand arthritis is denied.

A separate compensable rating for thoracic spine arthritis is 
denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


